DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
References to specific claims on page 4 should be checked or removed in the event the claims are amended, canceled or renumbered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7 and 12, the use of the word “preferably” makes those claims indefinite because it is unclear whether the ejector is being positively claimed as part of the device.  Claim 8 is rejected for depending from indefinite claim 7.
Claim 13 recites the limitation "said second vacuum device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0022315 A1 in view of Kalbassi (5,846,295).
EP ‘315 discloses a device for removing hydrocarbon vapors from an air stream, comprising an air inlet duct (26), parallel solvent adsorbing beds (12,14) containing activated carbon, a heat exchanger (cooler 100), two sources of reduced pressure (vacuum pump 72 and ejector 68) connected to lower portions of the beds, a solvent recovery device (separator 84), conduits (15,20) connecting the air inlet duct to the lower portions of the beds, and a purified air outlet duct (54) connected to the upper portions of the beds (see figure, page 4, line 15 to page 5, line 23, page 8, line 13 to page 10, line 22).  The instant claims differ from the disclosure of EP ‘315 in that there is more than one heat exchanger and that the second vacuum device is downstream of the vacuum pump. 
Kalbassi ‘295 discloses a thermal swing adsorption arrangement including serial heat exchangers (8,10) for cooling a process stream (see figure 1, col. 7, lines 13-51).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of EP ‘315 by using multiple heat exchangers in order to provide efficient and cost-effective heat usage.  Regarding multiple vacuum sources, .
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 53-18504 A in view of Kalbassi ‘285.
JP ‘504 discloses a device for removing halogenated hydrocarbon vapors from an air stream, comprising an air inlet duct (below 3), parallel solvent adsorbing beds (11,12) containing activated carbon, a heat exchanger (condenser 6), a source of reduced pressure (vacuum pump 5) connected to lower portions of the beds, a solvent recovery device (separator 7), conduits connecting the air inlet duct to the lower portions of the beds, and a purified air outlet duct (8) connected to the upper portions of the beds (see figures 1, 2, abstract, pages 2-3 of the machine generated English translation).  The instant claims differ from the disclosure of JP ‘54 in that there is more than one heat exchanger and that there is a second vacuum device downstream of the vacuum pump.  
Kalbassi ‘285 discloses a gas separation arrangement as described in paragraph 10 above.  It would have been obvious to one having ordinary skill in the art to modify the device of JP ‘504 by including another heat exchanger and vacuum pump for the same reasons also given in paragraph 10.
Allowable Subject Matter
Claims 1-6, 9 and 10 are allowed.
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for the process of claim 1 wherein the activated carbon is heated at least in part by a heated inert gas, and wherein the heated inert gas is circulated from the activated carbon to at least one heat exchanger, in combination with the other recited process steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl